Citation Nr: 1443935	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  14-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for chronic kidney disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The record before the Board consists of the Veteran's paper claims file and electronic record within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

Chronic kidney disease did not result from or permanently increase in severity as the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for chronic kidney disease are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice in a letter sent in February 2013, prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's identified VA medical treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The record also reflects that a VA medical expert opinion was obtained in May 2013.  The Board has determined that the VA medical expert opinion in this case is adequate for adjudication purposes.  The author considered all of the pertinent evidence of record and provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.

Accordingly, the Board will address the merits of the claim.


Legal Criteria

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed. Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's-or, in appropriate cases, the veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his chronic kidney disease is the result of taking VA-prescribed Valium for 20 years.  VA medical records indicate that he was prescribed Valium from 1963 to 1982.  The first notation of a diagnosis of chronic kidney disease is from January 2011.  

In May 2013, a nephrologist reviewed the Veteran's records and opined that his chronic kidney disease was not related to Valium use.  The nephrologist noted that Valium use was associated with urinary retention and incontinence but that no nephrological adverse effects had been reported.  The Veteran's medical records revealed no complaints of urinary incontinence or retention while taking Valium.  Also, his renal function was stable while taking Valium and for 14 years thereafter. VA treatment records from 2011 to 2013 showed elevated creatinine levels ranging from 1.4 to 2.3.  Although his creatinine levels were assessed due to his report of frequent urinary tract infections that could have led to chronic interstitial nephritis, this diagnosis was not supported by the documented laboratory results, imaging, or other records.  Therefore, the nephrologist believed that the nature of the Veteran's chronic kidney disease was less likely than not related to the use of Valium.

In July 2014, the Veteran's representative contended that while there were no published cases of kidney disease linked to the use of Valium, it was still a narcotic and could be a contributing factor to kidney disease or failure.  

The Board acknowledges that the Veteran was prescribed Valium for nearly 20 years and now has chronic kidney disease.  However, the evidence does not show that Valium use resulted in or permanently increased the severity of the Veteran's current disability.  

The only medical evidence of record is unfavorable to the Veteran's claim.  Although he took Valium for many years, his renal function remained stable the entire time.  In fact, the first documentation of increased creatinine levels is from 1996, 14 years after the Veteran stopped taking Valium, and the first diagnosis of chronic kidney disease of record is from 2011.  Additionally, a nephrologist opined that the Veteran's chronic kidney disease was less likely than not related to the use of Valium, reasoning that Valium use was associated with urinary conditions but that no nephrological adverse effects had been reported.  The nephrologist added that the Veteran reported frequent urinary tract infections and had increasing creatinine levels from 2011 to 2013 but that his treatment records did not indicate that this led to chronic interstitial nephritis. 

Finally, although the Veteran's representative stated that Valium is a narcotic that could be a contributing factor to kidney disease or failure, he acknowledged that there were no published cases of kidney disease linked to Valium use.  The May 2013 nephrologist similarly noted that no nephrological adverse effects of Valium had been reported.  Therefore, the evidence does not show that the use of Valium prescribed by VA physicians caused or aggravated the Veteran's additional disability of chronic kidney disease. 

For the foregoing reasons, the Board finds that compensation under the provisions of 38 U.S.C. § 1151 for chronic kidney disease is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Compensation under 38 U.S.C. § 1151 for chronic kidney disease is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


